DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (US Pub. 2015/0017761).
Ando discloses [Re claim 1] a fabrication method of a thin film transistor (a bottom gate type TFT; page 4, paragraph 57), comprising: providing a base substrate 2 (page 4, paragraph 60); forming a gate electrode 6 (page 4, paragraph 63), an active layer 10 (an oxide semiconductor layer; page 4, paragraph 65), a source electrode 24 and a drain electrode 26 on the base substrate (page 4, paragraph 71; see fig. 2C), 
In another embodiment of Ando also discloses a top gate type TFT (figures 6A-6C) wherein an irradiation by excimer laser light 16 is from a side of the gate electrode 6 instead of the substrate 2. 
Ando discloses [Re claim 2] wherein the thin film transistor is a bottom-gate type thin film transistor (page 4, paragraph 57; see fig. 2C), and the laser annealing process is performed on a side (bottom surface) of the base substrate 2 which is not provided with the active layer 10 by using the gate electrode 6 as a mask (page 4, paragraph 70; see fig. 2A).
Ando discloses [Re claim 4] wherein the thin film transistor is a top-gate type thin film transistor (page 6, paragraph 108; see fig. 6C), and the laser annealing -8-Preliminary AmendmentAttorney Docket No. 008357.00738 process is performed on a side (top surface) of the base substrate 2 provided with the active layer 10 by using the gate electrode 6 as a mask (page 7, paragraph 114; see fig. 6A).
Ando discloses [Re claim 6] further comprising: forming an etching stop layer 12 (a protection film 12 can be also used as an etching stop layer to protect the channel region 20 during an etching process) on the active layer before forming the source electrode and the drain electrode (see fig. 2B).
Ando discloses [Re claim 9] wherein the laser annealing process is performed after the active layer 10 is formed (page 4, paragraph 70; see fig. 2A) and before the source electrode 24 and the drain electrode 26 are formed (page 4, paragraph 71; see fig. 2C).
Ando discloses [Re claim 10] wherein the laser annealing process is performed after the etching stop layer 12 is formed (page 4, paragraph 70; see fig. 2A) and before the source electrode 24 and the drain electrode 26 are formed (page 4, paragraph 71; see fig. 2C).
Ando discloses [Re claim 11] wherein the laser annealing process is an excimer laser annealing process or a continuous oscillation laser annealing process (an excimer laser annealing process; page 4, paragraph 58).
Ando discloses [Re claim 13] a thin film transistor (a bottom gate type TFT; page 4, paragraph 57), comprising: a gate electrode 6 (page 4, paragraph 63), an active layer 10 (an oxide semiconductor layer; page 4, paragraph 65), a source electrode 24 and a drain electrode 26 (page 4, paragraph 71) disposed on a base substrate 2 (see fig. 2C); wherein the active layer 10 comprises a channel region 20 and a second portion (18, 19), at least a portion of the channel region is overlapped with the gate electrode 6 (page 4, paragraph 70; see fig. 2C), and the second portion is not overlapped with the gate electrode (see fig. 2C); a laser annealing process is performed on the second 
In another embodiment of Ando also discloses a top gate type TFT (figures 6A-6C) wherein an irradiation by excimer laser light 16 is from a side of the gate electrode 6 instead of the substrate 2. 
Ando discloses [Re claim 14] wherein the thin film transistor is a bottom-gate type thin film transistor (page 4, paragraph 57; see fig. 2C).
Ando discloses [Re claim 16] wherein the thin film transistor is a top-gate type thin film transistor (page 6, paragraph 108; see fig. 6C).
Ando discloses [Re claim 17] further comprising: a shielding layer 4 (a diffusion prevention film 4 shields diffusion of impurities from the substrate 2; page 7, paragraph 113), arranged on a side (bottom surface) of the active layer 10 facing the base substrate 2 and overlapped with at least a portion of the channel region 20 (see fig. 6C).
Ando discloses [Re claim 18] further comprising an etching stop layer 12 arranged on the active layer 10 (a protection film 12 can be also used as an etching stop layer to protect the channel region 20 during an etching process).
Ando discloses [Re claim 19] an array substrate, comprising the thin film transistor according to claim 13 (see rejection of claim 13 as shown above).
Ando discloses [Re claim 20] a display device, comprising the array substrate according to claim 19 (see rejection of claim 13 as shown above; also see page 4, paragraph 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Chiang et al. (US Pub. 2012/0231588; hereinafter “Chiang”).
Ando discloses [Re claim 3] wherein the thin film transistor is a bottom-gate type thin film transistor (page 4, paragraph 57; see fig. 2C).
Ando fails to disclose explicitly wherein the fabrication method further comprises: forming a shielding layer that is overlapped with at least a portion of the channel region on a side of the active layer facing away from the base substrate; and performing the laser annealing process on a side of the base substrate provided with the active layer by using the shielding layer as a mask.
Chiang discloses a bottom-gate type TFT 24 (see fig. 10), wherein forming a patterned passivation layer 16 on a patterned oxide semiconductor layer 13 overlapping with a channel region 13A (page 4, paragraph 23; see fig. 9), and performing a laser treatment 15 on a side with the patterned oxide semiconductor layer 13 is provided (see fig. 9).  The patterned passivation layer 16 may be employed to protect a region (channel region 13A) of the patterned oxide semiconductor layer 13, whose electrical resistivity is not supposed to be lowered, from influence of the laser treatment 15 (page 4, paragraph 23).  Therefore the patterned passivation layer 16 can be considered as a shielding layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a shielding layer overlapping with a channel region, as taught by Chiang, because it would have been to protect the channel region during a laser treatment and prevent from reducing an electrical resistivity in the channel region.
[Re claim 15] Ando fails to disclose explicitly further comprising: a shielding layer, arranged on a side of the active layer facing away from the base substrate and overlapped with at least a portion of the channel region.
Chiang discloses a bottom-gate type TFT 24 (see fig. 10), wherein forming a patterned passivation layer 16 on a top surface of a patterned oxide semiconductor layer 13 overlapping with a channel region 13A (page 4, paragraph 23; see fig. 9).  The patterned passivation layer 16 may be employed to protect a region (channel region 13A) of the patterned oxide semiconductor layer 13, whose electrical resistivity is not supposed to be lowered, from influence of the laser treatment 15 (page 4, paragraph 23).  Therefore the patterned passivation layer 16 can be considered as a shielding layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a shielding layer overlapping with a channel region, as taught by Chiang, because it would have been to protect the channel region during a laser treatment and prevent from reducing an electrical resistivity in the channel region.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ando.
[Re claim 12] Ando fails to disclose explicitly wherein an energy of the laser is from 100 mj/cm2 to 300 mj/cm2 during performing the laser annealing process.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain energy for a laser treatment because it would have been to obtain source and drain regions in an active layer without any unwanted modifications in a TFT structure caused by the laser treatment.

Allowable Subject Matter
Claims 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 recites the thin film transistor is a top-gate type thin film transistor; and the fabrication method further comprises: forming a shielding layer that is overlapped with at least a portion of the channel region on a side of the active layer facing the base substrate; and performing the laser annealing process on a side of the base substrate which is not provided with the active layer by using the shielding layer as a mask.

Claim 8 recites the laser annealing process is performed after the source electrode and the drain electrode are formed.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 5981974 discloses a semiconductor device including a plurality of thin film transistors on a substrate, and a channel region of the thin film transistor comprising a crystalline Si film crystallized by a successive irradiation with a pulse laser beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        April 21, 2021